                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                 §
LUIS RAY JARAMILLO, JR.,                         §
                                                 §
       Petitioner,                               §
                                                 §
v.                                               §          Case No. 6:19-CV-436-JDK-JDL
                                                 §
DIRECTOR, TDCJ-CID,                              §
                                                 §
       Respondent.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Petitioner Luis Ray Jaramillo, Jr., an inmate proceeding pro se, filed this petition for a writ

of habeas corpus. The case was referred to United States Magistrate Judge John D. Love pursuant

to 28 U.S.C. § 636.        On January 3, 2020, the Magistrate Judge issued a Report and

Recommendation (Docket No. 8), recommending that the petition be dismissed because Petitioner

failed to show that a protected liberty interest had been implicated. Id. at 4. Petitioner filed

objections on February 10, 2020. Docket No. 15.

       In his objections, Petitioner argues that the disciplinary proceedings against him were the

“result of unconstitutional proceedings and wrongful administrative process,” and he

was wrongfully “ordered to remain in ‘medium custody’” longer than other inmates and denied

parole. Id. at 2–5. Petitioner also argues that video surveillance footage would prove his

“actual innocence,” but the disciplinary hearing officer refused to use it as evidence. Id. at 5–8.

       The Court overrules Petitioner’s objections. First, neither potential release on parole nor a

prisoner’s custody classification implicates any constitutionally protected liberty interests. See,

e.g., White v. Jenkins, 735 F. App’x 855, 856 (5th Cir. 2018) (“This claim fails, as we have




                                             Page 1 of 2
repeatedly held that Texas law does not create a liberty interest in parole that is protected by the

Due Process Clause.”); Wilson v. Budney, 976 F.2d 957, 958 (5th Cir. 1992) (“A prison inmate

does not have a protectable liberty or property interest in his custodial classification.”).

Second, Petitioner’s liberty interests were not implicated by a refusal to watch the video

surveillance footage because “a prison disciplinary hearing officer d[oes] not violate the

prisoner’s due process rights by refusing to watch a surveillance video of the incident despite

the prisoner’s request that the hearing officer view the tape.”            Alvarez v. Bergt, No.

5:16cv39, 2016 WL 11200944, at *5 (E.D. Tex. Aug. 10, 2016); see Arceneaux v. Pearson, 449

F. App’x 396, 398 (5th Cir. 2011); Neal v. Casterline, 129 F. App’x 113, 115 (5th Cir. 2005).

       Having made a de novo review of the objections raised by Petitioner to the

Magistrate Judge’s Report, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and Petitioner’s objections are without merit.             The Court

therefore adopts the findings and conclusions of the Magistrate Judge as the findings and

conclusions of the Court.

       Accordingly, it is hereby ORDERED that the Report and Recommendation (Docket No.

8) be ADOPTED. It is further

       ORDERED that the petition for a writ of habeas corpus is DISMISSED

WITH PREJUDICE. To the extent Petitioner raises a claim of retaliation, such claim is

DISMISSED WITHOUT PREJUDICE. All motions not previously ruled on are DENIED.

A certificate of appealability is DENIED sua sponte.

       So ORDERED and SIGNED this 4th             day of March, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
